163 U.S. 56 (1896)
WIGGAN
v.
CONOLLY.
No. 225.
Supreme Court of United States.
Submitted April 16, 1896.
Decided May 4, 1896.
ERROR TO THE SUPREME COURT OF THE STATE OF KANSAS.
*59 Mr. Benjamin T. Duval and Mr. H.C. Mechem for plaintiffs in error.
No appearance for defendants in error.
MR. JUSTICE BREWER, after stating the case, delivered the opinion of the court.
The first question presented by counsel for plaintiff in error *60 is whether the treaty of 1867 was of any validity so far as respects the Ottawa Indians. The treaty of 1862 provided that at the expiration of five years from the date of its ratification, that is, on July 16, 1867, the Ottawas should become citizens of the United States, and the tribal organization and relations with the United States should be dissolved.
The treaty of 1867, though originally negotiated in February, was not concluded in that year, but was amended in 1868, and not ratified and proclaimed until October 14, 1868, and more than five years after the ratification of the treaty of 1862. At the time, therefore, that the later treaty took effect the Ottawa Indians had, it is contended, under and by virtue of the earlier treaty, become citizens not only of the United States but also of the State of Kansas, and hence the United States had no power to enter into treaty with them, citizens of a State, without the consent of that State. The Nation could not, without the consent of the State, withdraw citizens of the State from its jurisdiction.
We cannot yield our assent to this contention. The negotiations in February, 1867, were while the tribal organization and relations to the United States continued. They amounted substantially to a proposition by the tribe to change the treaty of 1862, and continue the tribal organization and relations with the United States. This was a valid act on the part of the tribe. And though the proposition was not accepted by the United States until after July 16, 1867, yet when accepted the acceptance related back to the date of the proposition. That some modifications were made in matters of detail did not affect the substantial character of the transaction. The tribe proposed to continue its organization and relations to the United States and the Government accepted the proposition. The State of Kansas has never objected, even if it had any right to object, and it does not lie in the power of an individual to assert any supposed political rights of the State or challenge the action of the Nation and the Indians in this behalf. The treaty of 1867 was valid and determined the status and rights of the Indians politically and in respect to their property.
*61 The second proposition of counsel is that under the treaty of 1867 all the Ottawas became citizens on July 16, 1869, that the allottee Esther Wilson and her property became then subject to the jurisdiction and laws of the State of Kansas, and that a guardian's sale of her property made thereafter in conformity with the provisions of the laws of that State passed a valid title.
If the only provision in the treaty of 1867 affecting this question was the first clause of the seventeenth section there might be force in this contention, for that simply extends to July 16, 1869, the time for terminating the tribal existence and transforming all the members thereof into individual citizens of the United States and of the State in which they reside. Even then we should be confronted with the proposition that under the seventh article of the treaty of 1862 it was provided that forty acres, including therein the houses and improvements of the allottee, should be inalienable during his or her life. While that provision continued in force it may well be doubted whether a deed of the entire allotment, whether made by the individual or a guardian, would be sufficient to transfer a legal title to any portion of the allotment, and whether, prior to any such deed, there must not be a setting off to the allottee according to the demand of the treaty of the inalienable forty acres. It must be borne in mind that the proceeding in the state court was not in any sense one in partition, or an equitable suit to determine relative rights in a single tract, but was a legal action to recover possession, against which was set up simply an alleged legal title in defeat thereof.
But we do not care to rest our decision upon this suggestion. We think there is something more vital. The treaty of 1867 must be considered as an entirety in its relations to the treaty of 1862. By the treaty of 1862 the tribal organization was to disappear on July 16, 1867. If nothing had transpired after that, on that date the relations of the tribe to the United States would have ended, the members of the tribe would have had title to their lands, and they would have become, and been treated thereafter, as individual citizens of the United States *62 and of the State in which they resided. But the treaty of 1867 contemplated a different outcome. It proceeded upon the understanding that some at least of the Ottawas, as of the other tribes, desired to remove from the State of Kansas to the Indian Territory, and there continue tribal relations with the National Government. That is evidently the thought expressed in the recital to the treaty of 1867. Some of the Indians desired to be citizens; some wanted to retain their tribal relations. In carrying out that express purpose the time for the dissolution of the Ottawa tribe was postponed until July 16, 1869, with the proviso that at any time prior thereto any individual member could become a citizen at his election, and a further provision as to those who did not so elect, as thus expressed in the seventeenth section, "all who shall not have made such declaration previous to the last mentioned date shall be still considered members of the tribe." For what purpose "still considered members"? Simply to be at that instant changed into citizens and to lose their tribal relation? Obviously not; but that they might, if they had not elected to become citizens, remove to the Indian Territory, and continue their tribal relations. Emphasizing this thought is the subsequent sentence, to the effect that in order to enable the tribe to dispose of their property in Kansas and remove to their new homes patents should be issued under certain conditions. In other words, the idea was that those Indians who did not elect to become citizens should receive patents for their lands under such circumstances and conditions as to enable them to dispose of the lands and remove to the Indian Territory, and, there as a fragment of the original Ottawa tribe, continue tribal relations with the Government. The provision in reference to patents must be considered as superseding those of the treaty of 1862. And by its term patents were to issue to the heads of families and to all among the allottees coming of age, in the language of the treaty "so that they may sell their lands without restriction." It does not appear that the allottee in this case was the head of a family, and, according to the testimony, she was a minor. This treaty of 1867 introduced a new limitation upon the inalienability of lands patented to a minor *63 allottee, that is, the limit of minority. And such limit must be applied to sales voluntary and involuntary, and cut off the right of a guardian to dispose of the estate. The fact that the patent to this allottee had already been issued did not abridge the right of the United States to add with the consent of the tribe a new limitation to the power of the individual Indian in respect to alienation. The land and the allottee were both still under the charge and care of the Nation and the tribe, and they could agree for still further protection, a protection which no individual was at liberty to challenge.
It follows, therefore, that at the time of this assumed power of the guardian of Esther Wilson to dispose of her realty such realty was inalienable, and a deed made by the guardian, though under the authority of the probate court of the county of the State in which the lands were situated, conveyed no title. That this conclusion renders ineffective an attempt to dispose of the lands of an Indian girl, at the price of seventy-five cents an acre, does not any the less commend it to one's sense of justice.
The judgment is
Affirmed.